DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “thread 52”, line 27 of page 4.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “18” (fig. 12) has been used to designate both a hole 
Specification
4.	The disclosure is objected to because of the following informalities: (1) on page 7, lines 24-25, “hinge rod 3” should be “hinge part 3”.  (2) on page 7, lines 4, 5, and 14, “Figs. 7 and 8”, “Figs. 9 and 10”, and “Fig. 10” do not match the corresponding figures.  (3) on page 7, lines 26, 27, and 31, “step 28” is confusing because the alternative embodiment, which is integrally molded with a housing and a holder (figs 11-12), does not show a step 28 that is in contact with the outer sealing lip 78.  However, the first embodiment (figs. 7-10) has a “step 28”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 4-9, it is not clear exactly how “a linear damper” is arranged/linked to other elements of the hinge in the side part to effectuate a damping function to the hinge, i.e., there is no sufficient information as how the damper is damping the hinge.
In claim 2, line 3, it is not clear how “an axis” is related to the “at least one axis” stated in claim 1.
In claim 4, line 4, “the base” lacks antecedent basis.
In claim 5, lines 2-3, “the housing 11, 11’ is positioned eccentrically in the holder 15, 15’” is indefinite, without defining the geometries of the housing and 
In claim 7, line 4, it is not clear whether “a closing movement” is referring to that of the damper or that of the control cam.  Note similar error of “opening movement” in claim 8, line 4.
In claim 11, line 3, “in particular…” renders the claim indefinite because the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.
 
Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


8.	Claims 1, 3, and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Prodan ‘362 (5,029,362).
Regarding claim 1, Prodan discloses a hinge as claimed, including a side part (1) fixable on a wall and a hinge part (2) pivotable in relation to the side part and fixable to a door,  a linear damper (14) arranged in the side part, the linear 
As to claim 3, the housing (6) is formed integrally with the holder (6”).
As to claim 6, a linearly displaceable piston is fixed to the piston rod (piston and rod 19) is arranged in the housing (6).
As to claims 7 and 8, a control cam (5) is formed on a lever (4), which cam compressed the linear damper during a closing movement of the hinge before reaching a closed position.  (See closed position of fig. 1 and col. 3, lines 28-33.  The spring is compressed before the pin 7 reaches the snapping section.)  The cam compresses the linear damper during an opening movement of the hinge before reaching the maximum opening position. (The spring 8 is compressed before reaching the maximum opening position shown in fig. 2.) 
9.	Claims 1-3, 5-6, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by WO ‘955 (WO 2008011955 A1).
Regarding claim 1, WO ‘955 shows a hinge having a side part (5), a hinge part (2), a linear damper (21) arranged in the side part  and has a housing (22) and a piston rod (23), which is pretensioned by a spring (see Patent Translate, line 2 of 
As to claim 2, the holder has a U-shape part (defined by base part 31, legs 26 and 27) which has openings (28, 28) through each axis passes.
As to claim 3, the housing (22) is formed integrally with the holder (24, fig. 7). 
As to claim 5, the housing is positioned eccentrically in the holder (the axis of the piston rod is parallel to the longitudinal axis of the holder, figs. 6-7).
As to claim 6, a piston is fixed to the piston rod and is arranged in the housing (see Patent Translate line 154).
As to claim 13, one of the at least one axis (11) carries a spring (10) for closing the hinge.  The spring is located in an intermediate space of the holder (figs. 4-7).
As to claim 14, a spring arm (upper or lower arm, fig. 7) of the spring extends in a free space adjacent the housing (interior space of the holder).

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 11, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over WO ‘955 in view of Capur ‘363 (US 2013/0239363 A1).
Regarding claim 11, WO discloses the invention as claimed but for a length of the stroke of the damper being less than 5 mm or between 3 mm and 4.2 mm.  Capur teaches that the stroke of the damper can be adjusted depending on the moving furniture’s weight ([0010] and [0075]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the damper of WO with stroke adjustment taught by Capur and a stroke less than 5 mm or between 3 mm and 4.2 mm to accommodate the weight of the moving furniture, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
In re Rose, 105 USPQ 237 (CCPA 1955).
As to claim 15, WO does not show the side part (5) being adjustable relative to the mounting plate (15).  WO only suggests that the connection between the side part and the mounting plate can be adjustable (Patent Translate, lines 141-144).  Capur teaches a hinge having a height adjustment (13) and a depth adjustment (14) to adjust the position between the side part and the mounting plate.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hinge of WO with the height adjustment and depth adjustment taught by Capur to adjust the relative position between the side part and the mounting plate.  

Allowable Subject Matter
12.	Claims 4, 9 and 10 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set 
Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.
Examples of the cited references:
US 10,214,951 B2 (Liang) show a similar hinge having a damper fixed to one of the levers.  The piston rod of the linear damper engages a spring around a pivot pin of another lever to provide damping.
US 8,601,644 B1 (Chen et al.) show a hinge having a damper mounted to a holder.  The damper engages a pin of a connecting member to provide damping.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK MAH whose telephone number is (571)272-7059.  The examiner can normally be reached on M-F 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUCK Y MAH/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        CM	
February 27, 2021